Citation Nr: 0405078	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-12 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma



THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the claim of service connection for 
claimed hypertension.

2.  Entitlement to service connection for claimed disability 
of the right knee.

3.  Entitlement to service connection for claimed disability 
of the left knee.



REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs




ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from August 1975 to June 1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from October 2001 and July 2002 rating decisions by 
the RO.  

In this regard, the Board notes that the issues of service 
connection for hypertension and service connection for 
disabilities of the right and left knee were originally 
denied in a March 2000 rating decision.  However, these 
issues were subsequently readjudicated in an October 2001 
rating decision pursuant to the duty to assist principles set 
forth in the Veterans Claims Assistance Act of 2000 (VCAA).  

In June 2002, the veteran requested that his claim of service 
connection for hypertension be reopened.  That claim was 
denied on a new and material basis in a July 2002 rating 
decision.  

Thereafter, the veteran submitted a Notice of Disagreement 
(NOD) in October 2002 one year after the RO issued the 
October 2001 rating decision.  The NOD disagreed with the 
denial of the claims for hypertension and for disabilities of 
the right and left knees.  In light of the foregoing, the 
February 2003 Statement of the Case (SOC) listed the issues 
on appeal as (1) Whether new and material evidence has been 
submitted to reopen the claim of service connection for 
hypertension; (2) Service connection for left knee injury; 
and (3) Service connection for right knee injury.  Since the 
RO's July 2002 rating decision denied the veteran's claim of 
service connection for hypertension on a new and material 
basis, and since the February 2003 SOC treated the claim as 
such, the Board will proceed with the appeal as to the issue 
of service connection for hypertension on a new and material 
basis.  Moreover, since the Board is reopening the claim of 
service connection for hypertension, any error in this regard 
is considered harmless.  With regard to the claim of service 
connection for right and left knee disabilities, the Board 
finds that the veteran's October 2001 appeal was timely and 
will proceed with the appeal of these issues on a direct 
basis.  

The issues of service connection for hypertension and for 
service connection for claimed disabilities of the right and 
left knees are the subjects of the REMAND portion of this 
document and are being remanded to the RO for additional 
development of the record via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.



FINDINGS OF FACT

1.  In a March 2000 rating decision, the RO denied the 
veteran's claim of service connection for hypertension, but 
the appellant did not appeal in a timely fashion from that 
decision.  In an October 2001 rating decision, the RO 
confirmed and continued the previous denial of service 
connection for hypertension.  

2.  New evidence has been presented since the RO's March 2000 
rating decision which is relevant and probative to the issue 
at hand, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.



CONCLUSIONS OF LAW

New and material evidence has been submitted since the March 
2000 RO decision to reopen the claim of service connection 
for hypertension.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2003).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
 
In light of the favorable action taken, further discussion of 
VCAA is not necessary with respect to the issue of whether 
new and material evidence has been presented sufficient to 
reopen the claim of service connection for hypertension.  A 
more thorough discussion of the VCAA, implementing 
regulations and case law is noted in the REMAND portion of 
this document.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2003).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is defined as evidence not 
previously submitted to agency decision makers; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).  
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeal for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  
However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (2001)).

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  In this case, the last final 
decision of record with respect to the claim for service 
connection for hypertension was the March 2000 RO decision.

Historically, the RO denied service connection for 
hypertension in a March 2000 rating decision.  Although 
service medical records noted a possible history of 
hypertension, elevated blood pressure readings in service,  
as well as an inservice notation that the veteran's blood 
pressure rose during stressful periods, the RO found that the 
veteran's medical records failed to show an actual diagnosis 
of hypertension.  In addition, the RO noted that the veteran 
failed to report to two scheduled VA examinations.  

In an October 2001 rating decision, the RO indicated that it 
was reopening the veteran's claim of service connection for 
hypertension, but that the evidence received did not warrant 
a change in the prior rating decision.  

Then, in June 2002 correspondence to the RO, the veteran 
requested that his claim of service connection for 
hypertension be reopened, based on his submission of 
additional treatment reports.  

In a July 2002 rating decision, the RO found that new and 
material evidence had not been submitted sufficient to reopen 
the claim of service connection for hypertension.  The RO 
found that while the newly submitted evidence showed a 
current diagnosis of hypertension, this evidence did not show 
that the veteran's hypertension was incurred while on active 
duty.  

The veteran filed a notice of disagreement (NOD) with this 
determination which was received at the RO in October 2002.  
Evidence considered at that time included treatment records 
showing a diagnosis of hypertension.  

In this case, the relevant evidence added to the record since 
the RO's March 2000 decision consists primarily of medical 
evidence, some of which shows treatment for hypertension, 
and/or a possibility that the veteran's elevated blood 
pressure readings in service should have been diagnosed as 
hypertension.

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the March 2000 RO decision.  
Furthermore, the evidence is material as to question of 
service connection because it raises the possibility that the 
current diagnosis of hypertension had its onset during 
service, manifested by the documented elevated blood pressure 
readings during service.  Thus, this evidence is relevant and 
probative to the issue at hand and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2003).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for hypertension, the appeal to 
this extent is allowed, subject to further action as 
discussed herein below.



REMAND

At the outset, and as noted in the decision hereinabove, the 
Board notes that the statutes governing assistance to 
claimants and the benefit of the doubt were recently amended 
with the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Federal Circuit recently decided the case of Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), which made it clear that the Board cannot 
consider evidence in the first instance, and that all of the 
evidence must be reviewed by the RO before it is reviewed by 
the Board.  38 U.S.C.A. § 7104(a); Disabled Am. Veterans.  

The RO should assure that all development required by the 
VCAA, Quartuccio, and DAV is completed.


A.  Service connection for claimed hypertension

In view of the above determination that the veteran's claim 
as to this issue is reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  

In view of the reopening of the veteran's claim of service 
connection for hypertension, further action is warranted in 
order to ensure that all appropriate notification or 
development action is undertaken as required by the VCAA and 
Quartuccio.  It would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

As noted, the evidence of record shows that the veteran had 
elevated blood pressure readings in service, and now has a 
current diagnosis of hypertension.  The RO pointed out that 
the veteran failed to report to two scheduled examinations, 
but the record reflects that the veteran missed these 
examinations because he relocated out of area.  The veteran 
requested another VA examination, but such examination was 
apparently never scheduled.  

In light of the foregoing, the veteran should be afforded a 
VA examination to determine the likelihood that the veteran 
has current hypertension that had its onset during service.

All outstanding VA and/or private treatment records should be 
obtained and associated with the claims file.  





B.  Service connection for claimed disabilities of the right 
and left knees

A careful review of the veteran's service medical records 
shows that in January 1977, the veteran complained of pain 
and weakness in both knees for the past six months.  Crepitus 
was noted in the right knee.

The records also show that the veteran was treated for 
complaints of left knee pain in October 1978 with a notation 
of a left knee surgery one year prior.

As noted hereinabove, the veteran was scheduled to appear for 
two VA examinations, but missed the examinations because he 
relocated.  As such, the veteran should be afforded another 
opportunity to appear for a VA orthopedic examination to 
determine if the veteran has current right and/or left knee 
disorder, and if so, the likelihood that a current right 
and/or left knee disability was incurred during service.  

All pertinent treatment records should also be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
hypertension, and/or a right and/or left 
knee disorder, not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran that 
have not been previously secured should 
be obtained and associated with the 
claims file.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
This should include asking him to provide 
all competent evidence to support his 
assertions that he suffers from 
hypertension and/or a right and/or a left 
knee disorder that was incurred in or 
aggravated by service.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  

2.  The RO then should schedule the 
veteran for VA examinations to determine 
the current nature and the likely 
etiology of the claimed hypertension, as 
well as the current nature and likely 
etiology of the claimed right and left 
knee disabilities.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner(s) prior to the requested 
study.  The examiner(s) in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed hypertension and claimed right 
and left knee disabilities.  Based on 
his/her review of the case, the 
examiner(s) should provide opinions, with 
adequate rationale, that the veteran has 
current disability manifested by 
hypertension, a right knee disorder, 
and/or a left knee disorder due to 
disease or injury which was incurred in 
or aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claims of service connection for 
hypertension and undertake a review of 
the claims for service connection for 
disorders of the right and left knee 
based on the evidentiary record in its 
entirety.  The RO in this regard must 
ensure that all notification and 
development action required by the VCAA 
and Quartuccio is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



